 

Exhibit 10.12

 

AVALARA, INC.

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (this “Agreement”) is entered into as of
January 6, 2019, by and between Amit Mathradas (“Executive”) and Avalara, Inc.,
a Washington corporation (the “Company”).

Certain capitalized terms in this Agreement have the meanings set forth in
Appendix A attached to this Agreement, which is incorporated into this Agreement
in its entirety.

1.

EMPLOYMENT

 

1.1

Position

The Company agrees to employ Executive, and Executive agrees to accept
employment by the Company, as its President and Chief Operating Officer and
report to the Company’s Chief Executive Officer. Subject to Section 3.3, changes
may be made from time to time by the Company in its sole discretion to the
duties, reporting relationships and title of Executive. Executive will perform
the duties as are commensurate and consistent with Executive’s position and will
devote Executive’s full working time, attention and efforts to the Company and
to discharging the responsibilities of Executive’s position, and such other
duties as may be assigned from time to time by the Company that relate to the
business of the Company and are reasonably consistent with Executive’s position.
Executive agrees to comply with the Company’s standard policies and procedures,
including the Company’s Proprietary Information and Inventions Agreement, and
with all applicable laws and regulations.

 

1.2

Outside Activities

During Executive’s employment, Executive will not engage in any business
activity that, in the reasonable judgment of the Board of Directors, conflicts
with the duties of Executive under this Agreement, whether or not such activity
is pursued for gain, profit or other advantage. During Executive’s employment,
Executive further agrees not to assist any person or organization in competing
with the Company, in preparing to compete with the Company or in hiring any
employees of the Company. In signing this Agreement, Executive warrants that
Executive is available to perform his duties at the Company without restriction,
conflict of interest or breach of any contract or obligation Executive may have
entered into with a third party (such as a former employer).

 

1.3

Term

Unless earlier terminated as provided in this Agreement, the term of this
Agreement shall begin on Executive’s first day of employment with Avalara (the
“Effective Date”) and terminate four years from the Effective Date.

2.

COMPENSATION AND BENEFITS

The Company agrees to pay or cause to be paid to Executive and Executive agrees
to accept in exchange for the services rendered hereunder the following
compensation and benefits:

 

2.1

Annual Salary

Executive’s compensation shall consist of an annual base salary (the “Salary”)
of $450,000, payable in semi-monthly installments in accordance with the payroll
practices of the Company. The Salary may be subject to periodic change while
Executive is employed hereunder.

 

--------------------------------------------------------------------------------

 

 

2.2

Bonus and Equity Awards

(a)Bonus. Executive shall be eligible to participate in the Company’s incentive
bonus plans as may be adopted from time to time by the Board of Directors (or
the Compensation and Leadership Development Committee thereof (the
“Committee”)), subject to and in accordance with the terms and conditions of
such plans. Executive shall be eligible to receive an annual target bonus of 80%
of Salary.

(b)Equity Awards

(i)Restricted Stock Units. Subject to the approval of the Board of Directors (or
the Committee), Executive will be granted restricted stock units (“RSUs”) to
acquire shares of the Company’s Common Stock under the Company’s 2018 Equity
Incentive Plan. The terms of the RSU grant will be detailed under separate
cover. Subject to Board (or Committee approval), the number of RSUs granted to
Executive will be equal to $4,200,000, divided by the average closing price of
the Company’s Common Stock during the calendar month preceding the grant date of
the RSUs. The RSUs will vest 20% on each of the first, second and third
anniversaries of the vesting commencement date and 40% on the fourth anniversary
of the vesting commencement date (which vesting commencement date will be the
fifth day of the month in which the grant is approved), subject to Executive’s
continued employment or service on each vest date. Following a vest date,
Executive will receive one share of Common Stock for each vested RSU.

(ii)Stock Options. Subject to the approval of the Board of Directors (or the
Committee), Executive will be granted a stock option to purchase shares of the
Company’s Common Stock under the Company’s 2018 Equity Incentive Plan. The
number of shares subject to the stock option will be determined as of the grant
date, based on a target equity value as of such date of $1,800,000 and converted
to a number of shares in a manner based on the Company’s financial accounting
valuations for stock options. The exercise price for each share will be equal to
the closing price of one share of Common Stock, as reported on the New York
Stock Exchange on the grant date. The terms of the stock option grant will be
detailed under separate cover. The stock option will vest in accordance with a
vesting schedule to be determined by the Board of Directors (or the Committee)
but the standard employee vesting is a 1 year cliff with 25% vesting and then
1/48 (of the original amount) vesting each month thereafter for the next 36
months, subject to continued employment or service on each vest date.

(ii)Additional RSU’s and Stock Options.  The parties acknowledge and intend that
Executive will be eligible to receive additional equity awards annually during
Executive’s employment, based on the recommendation of the Chief Executive
Officer and approval of the Board of Directors (or the Committee).

 

2.3

Benefits

Executive shall be eligible to participate, subject to and in accordance with
applicable eligibility requirements, in such employee benefit plans, policies,
programs and arrangements as are generally provided to the Company’s other
similarly situated executives, which shall include, at a minimum, basic health,
dental and vision insurance.

 

2.4

Vacation and Other Paid Time-Off Benefits

Each calendar year, Executive shall be entitled to at least four (4) weeks of
paid vacation and sick days per year, in accordance with the plans, policies,
programs and arrangements of the Company applicable to similarly situated
executives of the Company generally; notwithstanding, Executive also shall be
provided such holidays as the Company makes available to all of its other
employees.

-2-

--------------------------------------------------------------------------------

 

 

2.5

Sign on Bonus

Provided Executive accepts this offer, the Company will pay to Executive a
one-time signing bonus in the amount of $300,000, less deductions required by
law (the “Signing Bonus”), payable in two installments. Fifty percent (50%) of
the Signing Bonus will be paid on your first regularly scheduled payroll date
after the Effective Date, and the remaining 50% will be paid on the first
regularly scheduled payroll date in September 2019. Should the Company terminate
Executive’s employment for Cause or should Executive choose to leave or announce
his intention to leave the Company for any reason other than Good Reason, in
either case prior to the one-year anniversary of the Effective Date, Executive
will be obligated to return to the Company the entire Signing Bonus previously
paid to him and will cease to be eligible to receive any then unpaid portion of
the Signing Bonus. Should the Company terminate Executive’s employment without
Cause or Executive terminate with Good Reason, Executive will not be required to
return to the Company any portion of the Signing Bonus previously paid to him.

 

2.6

Relocation

Executive shall be entitled to relocation assistance of up to $100,000 to cover
the moving expenses of household goods, temporary housing, lease termination
and/or other miscellaneous relocation expenses as appropriate. Executive shall
be required to provide receipts and documentation for relocation expenses in
accordance with the Company’s regular accounting and relocation policies.

3.

TERMINATION

 

3.1

Employment at Will

Executive acknowledges and understands that employment with the Company is at
will and can be terminated by either party for no reason or for any reason not
otherwise specifically prohibited by law. Nothing in this Agreement is intended
to alter Executive’s at-will employment status or obligate the Company to
continue to employ Executive for any specific period of time, or in any specific
role or geographic location. Except as expressly provided for in this Agreement,
upon any termination of employment, Executive shall not be entitled to receive
any payments or benefits under this Agreement other than unpaid Salary earned
through the date of termination and unused vacation that has accrued as of the
date of Executive’s termination of employment that would be payable under the
Company’s standard policy.

 

3.2

Automatic Termination on Death or Total Disability

This Agreement and Executive’s employment hereunder shall terminate
automatically upon the death or Total Disability of Executive. “Total
Disability” shall mean Executive’s inability, with reasonable accommodation, to
perform the duties of Executive’s position for a period or periods aggregating
ninety (90) days in any period of one hundred eighty (180) consecutive days as a
result of physical or mental illness, loss of legal capacity or any other cause
beyond Executive’s control. Executive and the Company hereby acknowledge that
Executive’s ability to perform Executive’s duties is the essence of this
Agreement. Termination hereunder shall be deemed to be effective (a) at the end
of the calendar month in which Executive’s death occurs or (b) immediately upon
a determination by the Board of Directors (or the Committee) of Executive’s
Total Disability. In the case of termination of employment under this Section
3.2, Executive shall not be entitled to receive any payments or benefits under
this Agreement other than unpaid Salary earned through the date of termination
and unused vacation that has accrued as of the date of Executive’s termination
of employment that would be payable under the Company’s standard policy.

-3-

--------------------------------------------------------------------------------

 

 

3.3

Termination of Employment Without Cause or for Good Reason

(a)If (1) the Company terminates Executive’s employment without Cause or
(2) Executive resigns for Good Reason, (both as defined in Appendix A), then
Executive shall be entitled to receive the following termination payments and
benefits; provided, however, that this Section 3.3 shall not apply to, and shall
have no effect in connection with, any termination to which Section 3.2 of this
Agreement applies:

(i)an amount equal to twelve (12) months’ Salary at the rate in effect
immediately prior to termination (or, if Executive terminates employment for
Good Reason due to a material reduction in Executive’s then-in-effect base
Salary, immediately prior to such reduction); provided, however, that in the
event such termination occurs within twelve (12) months following a Change in
Control, such amount shall be equal to eighteen (18) months’ Salary, such amount
payable to Executive in accordance with the terms below;

(ii)in the event such termination occurs within twelve (12) months following a
Change in Control, an amount equal to Executive’s target Bonus for the calendar
year in which such termination occurs, such amount pro-rated for the number of
full months worked in such calendar year prior to termination and payable to
Executive in accordance with the terms below;

(iii)if Executive and his spouse and eligible children are entitled to, and
timely (and properly) elect to, continue their coverage (or the coverage of any
one of them) under the Company’s group health plans pursuant to Section 4980B of
the Internal Revenue Code of 1986, as amended (“COBRA”), the Company shall pay
the premiums (or reimburse Executive for any premiums paid by Executive (or
Executive’s spouse or eligible children)) for such COBRA continuation coverage
for a period of six (6) months following the last day of the month containing
Executive’s date of termination (“COBRA Continuation Date”) or until Executive
is no longer entitled to COBRA continuation coverage under the Company’s group
health plans, whichever period is shorter; provided, however, that in the event
such termination occurs within twelve (12) months following a Change in Control,
such COBRA continuation coverage shall be for a period of twelve (12) months
following the COBRA Continuation Date or until Executive is no longer entitled
to COBRA continuation coverage under the group health plans of the Company or,
if applicable, those of a Successor Company, whichever period is shorter.
Notwithstanding the foregoing or any other provision in this Agreement to the
contrary, the Company may unilaterally amend this Section 3.3(a)(iii) or
eliminate the benefit provided hereunder to the extent it deems necessary to
avoid the imposition of excise taxes, penalties or similar charges on the
Company or any of its subsidiaries or affiliates, including, without limitation,
under Section 4980D of the Code;

(iv)in the event such termination occurs within twelve (12) months following a
Change in Control, full acceleration of Executive’s then unvested equity awards
that vest based on continued employment or service (the payments and benefits
set forth in Section 3.3(a)(i)- are collectively referred to herein as
“Severance Payments”); and

(v)unpaid Salary earned through the date of termination and unused vacation that
has accrued and would be payable under the Company’s standard policy
(collectively, the “Accrued Obligations”), payable in a lump sum on the next
regularly scheduled payroll date following the date on which Executive’s
employment terminated.

(b)As a condition to receiving the payments and benefits under this Section 3.3
other than the Accrued Obligations, Executive must timely execute (and not
revoke within the applicable revocation period specified therein) a general
release and waiver of claims against the Company, which release and waiver shall
be in a form acceptable to the Company, and in substantially the form attached
hereto as Appendix B (the “Release”). To be timely, the Release must become
effective (i.e., Executive must have executed the Release and any revocation
period must have expired without Executive’s revoking the Release) no later than
sixty (60) days (or such earlier date specified in the Release) after the latter
of

-4-

--------------------------------------------------------------------------------

 

Executive’s date of termination or the Company’s provision of the execution copy
of the Release document (the “Release Deadline”). If the Release does not become
effective and irrevocable by the Release Deadline, Executive will not have any
right or entitlement to any of the Severance Payments described in this Section
3.3. In addition, payment of the amounts and benefits under this Section 3.3 is
contingent on Executive’s full and continued compliance with the Company’s
Proprietary Information and Inventions Agreement, as the same may be amended
from time to time.

(c)Notwithstanding the foregoing, termination of employment by Executive will
not be for Good Reason unless (1) Executive notifies the Company in writing of
the existence of the condition that Executive believes constitutes Good Reason
within thirty (30) days of the initial existence of such condition (which notice
specifically identifies such condition), (2) the Company fails to remedy such
condition within fifteen (15) days after the date on which it receives such
notice (the “Remedial Period”), and (3) Executive actually terminates employment
within thirty (30) days after the expiration of the Remedial Period and before
the Company remedies such condition.

(d)Subject to Section 3.3(b), Severance Payments to which Executive becomes
entitled under Sections 3.3(a)(i) and (ii) shall be made to Executive in
approximately equal installments through the Company’s regularly scheduled
payroll during the twelve (12) or, if applicable, eighteen (18) month period
immediately following Executive’s date of termination. Severance Payments shall
commence on the first regularly scheduled payroll date following the date on
which Executive’s Release becomes effective; provided, however, that if the
maximum period during which Executive can consider and revoke the Release begins
in one calendar year and ends in the subsequent calendar year, payments shall
not be made or commence to be made until the later of the effective date of
Executive’s Release and the first business day of such subsequent calendar year,
regardless of when Executive’s Release becomes effective. The first such
Severance Payment shall include payment of all amounts that otherwise would have
been paid under Sections 3.3(a)(i) and (ii) prior to such date had such payments
commenced as of the first regularly scheduled payroll date occurring immediately
after Executive’s date of termination, and any payments made thereafter shall
continue as provided herein. Notwithstanding the foregoing, if any payments and
benefits payable pursuant to Section 3.3(a) constitute a “deferral of
compensation” subject to Code Section 409A (after taking into account, to the
maximum extent possible, any applicable exemptions), then the applicable
provisions of Section 13 shall apply.

 

3.4

Code Section 280G

(a)Notwithstanding anything in this Agreement to the contrary, in the event that
Executive becomes entitled to receive or receives any payment or benefit under
this Agreement or under any other plan, agreement or arrangement with the
Company, any person whose actions result in a Change in Control or any other
person affiliated with the Company or such person (all such payments and
benefits being referred to herein as the “Total Payments”) and it is determined
that any of the Total Payments will be subject to any excise tax pursuant to
Code Section 4999, or any similar or successor provision (the “Excise Tax”), the
Company shall pay to Executive either (1) the full amount of the Total Payments
or (2) an amount equal to the Total Payments, reduced by the minimum amount
necessary to prevent any portion of the Total Payments from being an “excess
parachute payment” (within the meaning of Code Section 280G) (the “Capped
Payments”), whichever of the foregoing amounts results in the receipt by
Executive, on an after-tax basis, of the greatest amount of Total Payments
notwithstanding that all or some portion of the Total Payments may be subject to
the Excise Tax. For purposes of determining whether Executive would receive a
greater after-tax benefit from the Capped Payments than from receipt of the full
amount of the Total Payments, (i) there shall be taken into account any Excise
Tax and all applicable federal, state and local taxes required to be paid by
Executive in respect of the receipt of such payments and (ii) such payments
shall be deemed to be subject to federal income taxes at the highest rate of
federal income taxation applicable to individuals that is in effect for the
calendar year in which the effective date of the Change in Control occurs, and
state and local income taxes at the highest rate of taxation applicable to
individuals in the state and locality of Executive’s residence on the effective
date of the Change in Control, net of the maximum reduction in federal income
taxes that could be obtained from deduction of such state and local taxes (as
determined by assuming that such deduction is subject to the maximum limitation
applicable to itemized deductions under Code Section 68 and any other
limitations applicable to the deduction of state and local income taxes under
the Code).

-5-

--------------------------------------------------------------------------------

 

(b)All computations and determinations called for by this Section 3.4 shall be
made by a reputable independent public accounting firm or independent tax
counsel appointed by the Company (the “Firm”). All determinations made by the
Firm under this Section 3.4 shall be conclusive and binding on both the Company
and Executive, and the Firm shall provide its determinations and any supporting
calculations to the Company and Executive within ten (10) business days after
Executive’s employment terminates under any of the circumstances described in
Section 3.3, or such earlier time as is requested by the Company. For purposes
of making its determinations under this Section 3.4, the Firm may rely on
reasonable, good faith interpretations concerning the application of Code
Sections 280G and 4999. The Company and Executive shall furnish to the Firm such
information and documents as the Firm may reasonably request in making its
determinations. The Company shall bear all fees and expenses charged by the Firm
in connection with its services.

(c)In the event that Section 3.4(a) applies and a reduction is required to be
applied to the Total Payments thereunder, the Total Payments shall be reduced by
the Company in its reasonable discretion  in  the  following  order:  (1)
reduction  of  any  Total  Payments  that  are  subject  to  Code Section 409A
on a pro-rata basis or such other manner that complies with Code Section 409A,
as determined by the Company, and (2) reduction
of  any  Total  Payments  that  are  exempt  from  Code Section 409A.

4.

ASSIGNMENT

This Agreement is personal to Executive and shall not be assignable by
Executive. The Company may assign its rights hereunder to (a) any other
corporation or entity resulting from any merger, consolidation or other
reorganization to which the Company is a party; (b) any other corporation,
partnership, association or other person to which the Company may transfer all
or substantially all of the assets and business of the Company existing at such
time; or (c) any subsidiary, parent or other affiliate of the Company. All of
the terms and provisions of this Agreement shall be binding upon and shall inure
to the benefit of and be enforceable by the parties hereto and their respective
successors and permitted assigns.

5.

AMENDMENTS IN WRITING

No amendment, modification, waiver, termination or discharge of any provision of
this Agreement, or consent to any departure therefrom by either party hereto,
shall in any event be effective unless the same shall be in writing,
specifically identifying this Agreement and the provision intended to be
amended, modified, waived, terminated or discharged and signed by the Company
and Executive, and each such amendment, modification, waiver, termination or
discharge shall be effective only in the specific instance and for the specific
purpose for which given. No provision of this Agreement shall be varied,
contradicted or explained by any oral agreement, course of dealing or
performance or any other matter not set forth in an agreement in writing and
signed by the Company and Executive.

6.

NOTICES

Every notice relating to this Agreement shall be in writing and shall be given
by personal delivery, by a reputable same-day or overnight courier service
(charges prepaid), by registered or certified mail (postage prepaid, return
receipt requested) or by facsimile to the recipient with a confirmation copy to
follow the next day to be delivered by personal delivery or by a reputable same-
day or overnight courier service to the appropriate party’s address or fax
number below (or such other address and fax number as a party may designate by
notice to the other parties):

 

If to the Company:

 

255 S. King Street, Suite 1800

 

 

Seattle, WA 98104

 

 

Attn: General Counsel

 

 

 

If to Executive:

 

Address on record at the Company

 

-6-

--------------------------------------------------------------------------------

 

7.

APPLICABLE LAW

This Agreement shall in all respects, including all matters of construction,
validity and performance, be governed by, and construed and enforced in
accordance with, the laws of the State of Washington, without regard to any
rules governing conflicts of laws.

8.

ENTIRE AGREEMENT

This Agreement, on and as of the Effective Date, constitutes the entire
agreement between the Company and Executive with respect to the subject matter
hereof, and all prior or contemporaneous oral or written communications,
understandings or agreements between the Company and Executive with respect to
such subject matter are hereby superseded in their entirety, except as otherwise
provided herein.

9.

SEVERABILITY

If any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

10.

WAIVERS

No delay or failure by any party hereto in exercising, protecting, or enforcing
any of its rights, titles, interests, or remedies hereunder, and no course of
dealing or performance with respect thereto, shall constitute a waiver thereof.
The express waiver by a party hereto of any right, title, interest, or remedy in
a particular instance or circumstance shall not constitute a waiver thereof in
any other instance or circumstance. All rights and remedies shall be cumulative
and not exclusive of any other rights or remedies.

11.

HEADINGS

All headings used herein are for convenience only and shall not in any way
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

12.

COUNTERPARTS

This Agreement, and any amendment or modification entered into pursuant to
Section 5, may be executed in any number of counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute one and the same
instrument.

13.

CODE SECTION 409A

The Company makes no representations or warranties to Executive with respect to
any tax, economic or legal consequences of this Agreement or any payments or
other benefits provided hereunder, including without limitation under Code
Section 409A, and no provision of this Agreement shall be interpreted or
construed to transfer any liability for failure to comply with Code Section 409A
from Executive or any other individual to the Company or any of its affiliates.
Executive, by executing this Agreement, shall be deemed to have waived any claim
against the Company and its affiliates with respect to any such tax, economic or
legal consequences. However, the parties intend that this Agreement and the
payments and benefits provided hereunder be exempt from the requirements of Code
Section 409A, and the rules and regulations issued thereunder, to the maximum
extent possible,
whether  pursuant  to  the  short-term  deferral  exception  described  in  Treasury  Regulation  
Section 1.409A-1(b)(4), the

-7-

--------------------------------------------------------------------------------

 

involuntary separation pay plan exception described in Treasury Regulation
Section 1.409A-1(b)(9)(iii), or otherwise. To the extent Code Section 409A is
applicable to this Agreement, the parties intend that this Agreement and any
payments and benefits hereunder comply with the deferral, payout and other
limitations and restrictions imposed under Code Section 409A so as to avoid the
imputation of any tax, penalty or interest under Code Section 409A.
Notwithstanding anything herein to the contrary, this Agreement shall be
construed, interpreted, operated and administered in a manner consistent with
such intentions. Without limiting the generality of the foregoing, and
notwithstanding any other provision of this Agreement to the contrary:

(a)To the extent Code Section 409A is applicable to this Agreement, a
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of amounts or benefits
upon or following a termination of employment unless such termination
constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h)(1), without regard to the optional alternative
definitions available thereunder (a “Separation from Service”), and, for
purposes of any such provision of this Agreement, references to “terminate,”
“termination,” “termination of employment,” “resigns” and like terms shall mean
Separation from Service.

(b)If Executive is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the date of Executive’s Separation from
Service, Executive shall not be entitled to any payment or benefit on account of
Executive’s Separation from Service, until the earlier of (1) the date that is
six (6) months after Executive’s Separation from Service for any reason other
than death or (2) the date of Executive’s death. The provisions of this Section
3(b) shall only apply if, and to the extent, required to avoid the imputation of
any tax, penalty or interest pursuant to Code Section 409A on Executive. Any
amounts otherwise payable to Executive upon or in the six (6) month period
following Executive’s Separation from Service that are not so paid by reason of
this Section 13(b) shall be paid (without interest) as soon as practicable (and
in all events within thirty (30) days) after the date that is six (6) months
after Executive’s Separation from Service (or, if earlier, as soon as
practicable, and in all events within thirty (30) days, after the date of
Executive’s death).

(c)Each payment made under this Agreement shall be treated as a separate payment
and the right to a series of installment payments under this Agreement,
including, without limitation, under Section 3.3, shall be treated as a right to
a series of separate and distinct payments.

(d)With regard to any provision in this Agreement that provides for
reimbursement of expenses or in-kind benefits (except for any expense,
reimbursement or in-kind benefit provided pursuant to this Agreement that does
not constitute a “deferral of compensation,” within the meaning of Treasury
Regulation Section 1.409A-1(b)), (i) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during any calendar year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (ii) such payment shall be made within
thirty (30) days following the submission of appropriate documentation required
by the Company and in no event later than the last day of the calendar year
following the calendar year in which the expense was incurred, and (iii) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit.

14.

EMPLOYMENT TAXES

All payments made pursuant to this Agreement shall be subject to withholding of
all applicable income, employment and other taxes.

(Signature Page Follows)

 

 

-8-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed and entered into this Agreement as
of the date first set forth above.

 

EXECUTIVE:

 

/s/ Amit Mathradas

Amit Mathradas

 

COMPANY:

 

AVALARA, INC.

 

By:

/s/ Alesia Pinney

 

 

 

-9-

--------------------------------------------------------------------------------

 

APPENDIX A

DEFINITIONS

Capitalized terms used below that are not defined in this Appendix A have the
meanings set forth in the Executive Employment Agreement (the “Agreement”) to
which this Appendix A is attached. As used in the Agreement,

 

1.“Cause” means the occurrence of one or more of the following events:

 

(i)Executive’s gross negligence with respect to the business and affairs of the
Company;

 

(ii)Executive’s willful disregard or neglect of Executive’s duties, including
Executive’s violation of any material Company policy that continues for a period
of ten (10) days following written notice thereof by the Company to Executive;

 

(iii)Executive’s act, or omission to act, intended to cause harm or damage to
the business, property, operations, financial condition or reputation of the
Company;

 

(iv)Executive’s material breach of any of the provisions of any written
agreement between Executive and the Company breach that is not cured, to the
extent susceptible to cure, within thirty (30) days after the Company has given
written notice to Executive describing such breach;

 

(v)Executive’s commission of any act of embezzlement, fraud, theft and/or
financial dishonesty with respect to the Company, including without limitation
misappropriation of funds, properties and/or assets;

 

(vi)Executive’s breach of Executive’s fiduciary obligations, or disloyalty, to
the Company;

 

(vii)Executive’s material breach of the Proprietary Information and Inventions
Agreement between Executive and the Company; or

 

(viii)Executive’s conviction of, or plea of guilty or nolo contendere to, a
felony or a crime involving theft, fraud, dishonesty, misrepresentation or
sexual harassment.

 

The existence or non-existence of Cause shall be determined in good faith by the
Company’s Board of Directors.

 

2.“Change in Control” has the meaning of “Change in Control” as defined in the
Company’s 2018 Equity Incentive Plan.

 

3.“Code” means the Internal Revenue Code of 1986, as amended.

 

4.“Effective Date” has the meaning set forth in Section 1.3 of the Agreement.

5.“Good Reason” means, without Executive’s express, written consent:

 

(i)any material breach by the Company of the Agreement;

 

(ii)a material reduction in Executive’s level of responsibility, duties or
authority;

 

A-1

--------------------------------------------------------------------------------

 

(iii)a material reduction in Executive’s then-in-effect base salary (other than
a reduction that is equal in percentage to, or smaller than, that imposed upon
other executives in the Company); or

 

(iv)relocation of Executive’s principal office to a location more than fifty
(50) miles from Executive’s then-current principal office.

 

6.“Severance Payments” has the meaning set forth in Section 3.3(a)(iv) of the
Agreement.

 

7.“Successor Company” means the surviving company or successor company (or
parent company thereof) in connection with a Change in Control. References to
“Company” in the Agreement with respect to Severance Payments payable following
a qualifying termination of employment following a Change in Control shall also
include a Successor Company, as applicable.

 

 

A-2

--------------------------------------------------------------------------------

 

APPENDIX B

 

FORM OF WASHINGTON RELEASE

 

In consideration for the payments and benefits to be provided pursuant to
Section 3.3 of the Executive Employment Agreement (“Agreement”) entered into by
and between (“Executive”) and Avalara, Inc., a Washington corporation (the
“Company”), with an effective date of ________, Executive agrees to the
following:

 

(a)Executive represents that Executive has not filed any complaints, charges or
lawsuits against the Company with any governmental agency or any court or before
any arbitrator. To the extent prohibited by law, this paragraph does not prevent
Executive from filing a charge or complaint or participating in government
investigations. Nothing in this Release (this “Release”) is intended to or will
be used in any way to limit Executive’s rights to communicate with a
governmental agency, as provided for, protected under or warranted by applicable
law. By signing this Release, Executive is waiving Executive’s right to recover
any individual relief (including back pay, front pay, reinstatement or other
legal or equitable relief) in any charge, complaint, or lawsuit or other
proceeding brought by Executive or on Executive’s behalf by any third party,
except for any right Executive may have to receive a payment from a governmental
agency (and not the Company) for information provided to the governmental
agency. Executive understands that he may not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that: (1) is made (x) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney and (y)
solely for the purpose of reporting or investigating a suspected violation of
law; or (2) is made in a complaint or other document that is filed under seal in
a lawsuit or other proceeding.

 

(b)Executive expressly waives all claims against the Company and releases the
Company, and any of the Company’s past, present or future parent, affiliated,
related, and/or subsidiary entities, and all of the past and present directors,
shareholders, officers, general or limited partners, employees, agents, and
attorneys, and agents and representatives of such entities, and employee benefit
plans in which Executive is or has been a participant by virtue of his or her
employment with the Company (collectively, the “Releasees”), from any claims
that Executive may have against the Company or the Releasees. It is understood
that this Release includes, but is not limited to, any claims arising directly
or indirectly out of, relating to, or in any other way involving in any manner
whatsoever, (1) Executive’s employment with the Company or its subsidiaries or
the termination thereof or (2) Executive’s status at any time as a holder of any
securities of the Company, including any claims for wages, stock or stock
options, employment benefits or damages of any kind whatsoever arising out of
any contracts, express or implied, any covenant of good faith and fair dealing,
express or implied, any legal restriction on the Company’s right to terminate
employment, or any federal, state or other governmental statute or ordinance,
including, without limitation, the Employee Retirement Income Security Act of
1974, Title VII of the Civil Rights Act of 1964, the federal Age Discrimination
in Employment Act, the Americans With Disabilities Act, the Family and Medical
Leave Act, the Washington Law Against Discrimination Act, the Washington Family
and Parental Leave Act, or any other legal limitation on the employment
relationship; provided, however, notwithstanding anything to the contrary set
forth herein, that this Release shall not extend to (i) benefit claims under
employee pension benefit plans in which Executive is a participant by virtue of
Executive’s employment with the Company or its subsidiaries or to benefit claims
under employee welfare benefit plans for occurrences (e.g., medical care, death,
or onset of disability) arising after the execution of this Release by
Executive, (ii) Executive’s rights to severance pay and benefits under the
Agreement; (iii) any claims Executive may have for indemnification pursuant to
law, contract or Company policy, (iv) any claims for coverage under any
applicable directors’ and officers’ insurance policy in accordance with the
terms of such policy, or (v) any claims arising from events that occur after the
date Executive signs this Release.

 

B-1

--------------------------------------------------------------------------------

 

Executive understands that this Release includes a release of claims arising
under the Age Discrimination in Employment Act (ADEA). Executive understands and
warrants that Executive has been given a period of twenty-one (21) days to
review and consider this Release or forty-five (45) days if Executive’s
termination is part of a group reduction in force. Executive further warrants
that Executive understands that, with respect to the release of age
discrimination claims only, Executive has a period of seven (7) days after
execution of this Release to revoke the release of age discrimination claims by
notice in writing to the Company.

 

EXECUTIVE ACKNOWLEDGES ALL OF THE FOLLOWING:

 

(A)I HAVE CAREFULLY READ AND HAVE VOLUNTARILY SIGNED THIS RELEASE;

 

(B)I FULLY UNDERSTAND THE FINAL AND BINDING EFFECT OF THIS RELEASE, INCLUDING
THE WAIVER OF CLAIMS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT; AND

 

(C)PRIOR TO SIGNING THIS RELEASE, I HAVE BEEN ADVISED OF MY RIGHT TO CONSULT,
AND HAVE BEEN GIVEN ADEQUATE TIME TO REVIEW MY LEGAL RIGHTS, WITH AN ATTORNEY OF
MY CHOICE.

 

 

 

Executive Signature

 

 

Executive Name (Print)

 

 

Date

 

B-2